Exhibit 10.36
Execution Version
FORBEARANCE AGREEMENT
          FORBEARANCE AGREEMENT, dated as of December 31, 2010 (this
“Agreement”) among DHS HOLDING COMPANY, a Delaware corporation (“Holdings”), DHS
DRILLING COMPANY, a Colorado corporation (the “Borrower”) and LEHMAN COMMERCIAL
PAPER INC., as administrative agent (in such capacity, the “Administrative
Agent”) and as the Lender (in such capacity, the “Lender”) under that certain
Credit Agreement (as defined below).
W I T N E S S E T H:
          WHEREAS, the Borrower, Holdings, the Lender and the Administrative
Agent are parties to that certain Amended and Restated Credit Agreement, dated
as of August 15, 2008, as amended by that certain Amendment No. 1, dated as of
September 19, 2008, and further amended by that certain Waiver and Amendment No.
2, dated as of April 1, 2010 (as further amended, modified or supplemented from
time to time in accordance with its terms, the “Credit Agreement”; capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Credit Agreement);
          WHEREAS, the Borrower has failed in its performance of certain
provisions of the Credit Agreement as further described herein, such failure
constituting a default under the Credit Agreement; and
          WHEREAS, the Borrower and Holdings have requested that the Lender and
the Administrative Agent forbear, and the Lender and the Administrative Agent
have agreed, subject to the terms and conditions of this Agreement, to forbear,
from exercising certain rights under the Credit Agreement and the other Loan
Documents during the Forbearance Period (as defined below).
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter contained, the parties hereto agree as follows:
          1. Forbearance.
          (a) Acknowledgement. As of the date hereof, each of the Loan Parties
acknowledge that the failure by the Borrower to service (a) the amortization
payment due and payable pursuant to Section 2.4(a)(i) of the Credit Agreement
(the “Payment Default”) and (b) the interest payment due and payable pursuant to
Section 2.8(b) of the Credit Agreement (the “Interest Default”, together with
the Payment Default, the “Forbearance Default”) constitutes a default under the
Credit Agreement. By acknowledging the Forbearance Default, the Loan Parties do
not waive or release any defenses available at law or equity as a result of
Lender’s Breach.
          (b) Forbearance Period. (i) During the period from the Effective Date
(as defined below) until January 31, 2011 (the “Forbearance Period”), each of
the Administrative Agent and the Lender hereby agrees to forbear (the
“Forbearance”) from exercising its rights and remedies under the Credit
Agreement and the other Loan Documents arising as a result of the Forbearance
Default; provided, however, that upon the occurrence of any Event of Default
other than the Forbearance Default, including the Events of Defaults set forth
in Section 1(c) hereof, the Forbearance Period shall automatically and
immediately terminate, and the Administrative Agent and the Lender shall be
entitled to exercise any and all of their rights and remedies under

 



--------------------------------------------------------------------------------



 



the Credit Agreement, the other Loan Documents and applicable law, without
further notice other than as required therein. Upon termination of the
Forbearance Period, (A) the forbearance shall automatically terminate and be of
no further force or effect without any further action by the Lender, (B) the
Forbearance Default is, without further action, reinstated and shall have the
same force and effect as if the Forbearance had not been agreed to by the
parties hereto and (C) subject to the terms of the Credit Agreement, the Loan
Documents and applicable law, the Lender may thereafter, without limitation,
sue, ask for or demand from the Loan Parties payment of the Obligations due and
payable to such Lender, in whole or in part, and otherwise enforce any of its
rights and remedies (including rights of acceleration and foreclosure) provided
for under the Credit Agreement, the Loan Documents or applicable law against any
party, subject to any defenses available at law or equity as a result of
Lender’s Breach. Each of the Loan Parties agrees that, subject to the agreement
of the Lender to forbear from exercising certain of their rights and remedies as
and to the extent expressly set forth in this Agreement, all rights and remedies
of the Lender under the Credit Agreement, the Loan Documents or applicable law
with respect to such Loan Party shall continue to be available to the Lender
from and after the Effective Date.
          (ii) It is understood and agreed that interest shall accrue from the
Effective Date through the remainder of the Forbearance Period on the
outstanding Obligations at the applicable default rates provided for pursuant to
the Credit Agreement.
          (c) Additional Events of Default. The following events shall
constitute Events of Default under the terms of the Credit Agreement and the
other Loan Documents:
               (i) any of the Borrower, Holdings or the other Loan Parties shall
pledge, encumber, charge, assign or grant a security interest in, or encumbrance
of any kind on, any Collateral; or
               (ii) any of the Borrower, Holdings or the other Loan Parties
shall enter into any arrangement to provide priority or preference with respect
thereto, in connection with securing or obtaining debtor-in-possession
financing; or
               (iii) any of the Loan Parties shall (x) pay any management fees
to either of Delta Petroleum Corporation (“Parent”) or Chesapeake Energy
Corporation (“Chesapeake”) or (y) make any other payments, distributions or
dividends in respect of stock held by either of Parent or Chesapeake in any Loan
Party; or
               (iv) Holdings, the Borrower or any other Loan Party shall fail to
perform or observe any term, covenant or agreement set forth in this Agreement;
or
               (v) any representation or warranty made or deemed made by any
Loan Party herein or any representation or warranty made or deemed made
hereafter by any Loan Party in any Loan Document or which is made in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect or misleading in any material respect on or as of the date made or
deemed made.
          (d) No Waiver. Any other provision of this Agreement notwithstanding,
the Loan Parties do not waive or release any rights or defenses available to
them as a result of Lender’s Breach.

2



--------------------------------------------------------------------------------



 



          2. Forbearance Requirements. The Borrower, Holdings and the other Loan
Parties agree to the following as consideration for the Forbearance (the
“Forbearance Requirements ”):
          (a) Within 15 days following the Effective Date, the Loan Parties
shall meet with the Administrative Agent and the Lender to discuss the Loan
Parties’ budget, business/operating plan and cash flow forecast and analysis, as
well as restructuring options in respect of the business and capital structure
of the Loan Parties.
          (b) Holdings and Borrower shall permit any third party financial
consultant or advisor acting on behalf of the Lender or Administrative Agent to
inspect the property of Holdings and its Subsidiaries and to conduct such other
activity as contemplated in Section 5.7(b) of the Credit Agreement.
          3. Representations and Warranties. Each of the Borrower, Holdings and
the other Loan Parties represents and warrants as follows (which representations
and warranties shall survive the execution and delivery of this Agreement):
          (a) Each of the Borrower, Holdings and the other Loan Parties has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement.
          (b) This Agreement constitutes the legal, valid and binding obligation
of each of the Borrower, Holdings and the other Loan Parties, as applicable,
enforceable against them in accordance with their respective terms, subject to
applicable bankruptcy, reorganization, insolvency, moratorium and similar laws
affecting the enforcement of creditors’ rights generally and to general equity
principles.
          (c) No consent or approval of any person, firm, corporation or entity,
and no consent, license, approval or authorization of any governmental authority
is or will be required in connection with the execution, delivery, performance,
validity or enforcement of this Agreement, other than any such consent,
approval, license or authorization which has been obtained and remains in full
force and effect or where the failure to obtain such consent, approval, license
or authorization would not result in a Material Adverse Effect.
          (d) After giving effect to this Agreement, each of the Borrower,
Holdings and the other Loan Parties is in compliance with all of the various
covenants and agreements set forth in the Credit Agreement and each of the other
Loan Documents, other than the Forbearance Default.
          (e) After giving effect to this Agreement and the agreements to be
delivered in connection herewith, no event has occurred and is continuing which
constitutes a Default or an Event of Default, other than the Forbearance
Default.
          (f) After giving effect to this Agreement and the agreements to be
delivered in connection herewith, all representations and warranties contained
in the Credit Agreement and each of the other Loan Documents are true and
correct in all material respects as of the date hereof, except to the extent
that any representation or warranty relates to a specified date, in which case
such are true and correct in all material respects as of the specific date to
which such representations and warranties relate, and except to the extent of
any inconsistency in such representations or warranties arising directly out of
the Forbearance Default.

3



--------------------------------------------------------------------------------



 



          (g) Each report delivered and any information provided pursuant to or
in connection with this Agreement has and will be prepared on a reasonable basis
and in good faith, and has/will be based on assumptions believed by the
applicable Loan Party to be reasonable at the time made and upon the best
information available to such Loan Party, and such Loan Party is not aware of
any facts or information that would lead the applicable party to believe that
any such information or report is incorrect or misleading in any material
respect.
          4. Fees and Expenses. The Borrower and Holdings agree to pay on demand
all fees, costs and expenses, including reasonable attorneys’ and consultants’
fees, of the Administrative Agent and the Lender incurred in connection with
this Agreement.
          5. Effective Date. This Agreement shall not become effective unless
and until (the latest date upon which such occurs, the “Effective Date”):
          (a) this Agreement shall have been duly executed and delivered by the
Borrower, Holdings, the other Loan Parties, the Lender and the Administrative
Agent; and
          (b) the Lender shall have received such other certificates, documents
and agreements as the Lender may reasonably request.
          6. Reference and Continued Effectiveness of the Loan Documents.
          (a) The term “Agreement”, “hereof”, “herein” and similar terms as used
in the Credit Agreement, and references in the other Loan Documents to the
Credit Agreement, shall mean and refer to, from and after the Effective Date,
the Credit Agreement as affected by this Agreement.
          (b) The Borrower hereby agrees that all of the covenants and
agreements contained in the Credit Agreement and the Loan Documents are hereby
ratified and confirmed in all respects.
          (c) This Agreement constitutes a Loan Document.
          7. Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, and all of which, taken together, shall
constitute a single instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.
          8. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
the conflict of laws provisions thereof.
          9. Limitation. Each party hereto hereby agrees that this Agreement
does not impose on Lehman Commercial Paper Inc. affirmative obligations or
indemnities not existing, as of the date of its petition commencing its
proceeding under chapter 11 of the United States Code, and that could give rise
to administrative expense claims.
          10. Indemnity. The Borrower, Holdings and the other Loan Parties
further agree, jointly and severally, to defend, protect, indemnify and hold
harmless the Administrative Agent and the Lender, each of their respective
Affiliates and their respective officers, directors, employees, attorneys and
agents (collectively the “Indemnitees”) from and against any and all

4



--------------------------------------------------------------------------------



 



liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses of any kind or nature whatsoever (including, without
limitation, the reasonable fees and expenses of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding,
whether or not such Indemnitees shall be designated as a party thereto), imposed
on, incurred by, or asserted against such Indemnitees in any manner relating to
or arising out of this Agreement or any other Loan Document (collectively the
“Indemnified Matters”); provided, however, that neither the Borrower, Holdings
or any Loan Party shall have an obligation to an Indemnitee hereunder with
respect to Indemnified Matters caused or resulting from (a) a dispute among the
Lender or a dispute between the Lender and the Administrative Agent, or (b) the
willful misconduct or gross negligence of such Indemnitee, or (c) defense of
claims by the Loan Parties relating to Lender’s Breach (but only if the Loan
Parties are the prevailing party with respect to such claims). If the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Borrower, Holdings and the other Loan Parties shall contribute the maximum
portion which it is permitted to pay and satisfy under the applicable law, to
the payment and satisfaction of all Indemnified Matters incurred by Indemnities.
This Section 10 shall survive the payment of the Obligations and the termination
of this Agreement or any other Loan Document.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the date first written above.

            DHS DRILLING COMPANY, as the Borrower
      By:   /s/ Gregory D. Tubbs         Name:   Gregory D. Tubbs        
Title:   Executive Vice President        DHS HOLDING COMPANY, as Holdings
      By:   /s/ Gregory D. Tubbs         Name:   Gregory D. Tubbs        
Title:   Executive Vice President     

[Signature Page to Agreement]

 



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER, INC, as
Administrative Agent and Lender
      By:   /s/ Ashvin Rao         Name:   Ashvin Rao        Title:   Authorized
Signatory     

[Signature Page to Agreement]

 